Exhibit 10.1

 

EXECUTION VERSION

 



Dated 22 May 2020

 

WAIVER AGREEMENT

between 

 

International Fleet Financing No. 2 B.V.

as Issuer, Dutch Noteholder, FCT Noteholder, German Noteholder and Spanish
Noteholder

 

Hertz Automobielen Nederland B.V.

as Dutch OpCo, Dutch Lessee, Dutch Administrator and Dutch Servicer

 

Stuurgroep Fleet (Netherlands) B.V.

as Dutch Fleetco, Dutch Lessor

 

Stuurgroep Fleet (Netherlands) B.V. Sucursal en España

as Spanish Fleetco and Spanish Lessor

 

Hertz France S.A.S.

as French OpCo, French Lessee, French Administrator and French Servicer

 

RAC Finance S.A.S.

as French Fleetco and French Lessor

 

Hertz de Espana S.L.U.

as Spanish OpCo, Spanish Lessee, Spanish Administrator and Spanish Servicer

 

Hertz Autovermietung GmbH

as German OpCo, German Lessee, German Administrator and German Servicer

 

Hertz Fleet Limited

as German Fleetco and German Lessor

 

Eurotitrisation S.A.

as FCT Management Company on behalf of FCT YELLOW CAR

 

BNP Paribas S.A.

as French Lender and FCT Servicer

 



 

 

 

BNP Paribas Trust Corporation UK Limited

as Issuer Security Trustee, Dutch Security Trustee, French Security Trustee,
German Security Trustee
and Spanish Security Trustee

 

Hertz Europe Limited

as Issuer Administrator

 

Hertz Holdings Netherlands B.V.

as Subordinated Noteholder and Subordinated Note Registrar

 

The Hertz Corporation

as the Guarantor

 

Credit Agricole Corporate and Investment Bank

as Administrative Agent, Class A Committed Note Purchaser and Class A Funding
Agent

 

Matchpoint Finance Public Limited Company

as Class A Conduit Investor and Class A Committed Note Purchaser

 

BNP Paribas S.A.

as Class A Funding Agent

 

Deutsche Bank AG, London Branch

as Class A Committed Note Purchaser and Class A Funding Agent

 

Barclays Bank PLC

as Class A Committed Note Purchaser and Class A Funding Agent

 

HSBC France

as Class A Committed Note Purchaser and Class A Funding Agent

 

Managed and Enhanced Tap (Magenta) Funding S.T.

as Class A Conduit Investor and Class A Committed Note Purchaser

 

NATIXIS S.A.

as Class A Funding Agent

 

Irish Ring Receivables Purchaser Designated Activity Company

as Class A Conduit Investor

 

Royal Bank of Canada, London Branch

as Class A Committed Note Purchaser and Class A Funding Agent

 



2

 

 

Gresham Receivables (No. 32) UK Limited

as Class A Conduit Investor and Class A Committed Note Purchaser

 

and

 

Lloyds Bank PLC

as Class A Funding Agent

 



3

 

 

EXECUTION VERSION

 

This Agreement is made on 22 May 2020

 

Between:

 

(1)International Fleet Financing No. 2 B.V. a private company with limited
liability (besloten vernootschap met beperkte aansprakelijkheid) incorporated
and existing in The Netherlands and registered with the Dutch Trade Register of
the Dutch Chamber of Commerce under number 34394429 and having its principal
place of business at Fourth Floor, 3 George’s Dock, IFSC, Dublin 1, Ireland, as
Issuer (the “Issuer”; “Dutch Noteholder”, “FCT Noteholder”, “German Noteholder”
and “Spanish Noteholder”);

 

(2)Hertz Automobielen Nederland B.V. a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), incorporated and
existing under Dutch law, with its corporate seat in Amsterdam, the Netherlands,
having its registered address at Siriusdreef 62, 2132 WT Hoofddorp, the
Netherlands, registered with the Trade Register of the Chamber of Commerce under
number 34049337 (“Dutch OpCo”, “Dutch Lessee”, “Dutch Administrator” and “Dutch
Servicer”);

 

(3)Stuurgroep Fleet (Netherlands) B.V. a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated and existing
under the laws of the Netherlands, having its official seat in Amsterdam, the
Netherlands, and its office at Siriusdreef 62, 2132 WT Hoofddorp, the
Netherlands, registered with the Trade Register of the Dutch Chamber of Commerce
under number 34275100 (“Dutch Fleetco” and “Dutch Lessor”)

 

(4)Stuurgroep Fleet (Netherlands) B.V. Sucursal en España Spanish branch of
Dutch FleetCo incorporated and existing under the laws of Spain, whose
registered office is at calle Jacinto Benavente, 2, Edificio B, 3ª planta, Las
Rozas de Madrid, Madrid, Spain and registered with the Commercial Registry of
Madrid under Volume 37748, Book M-672439, Folio 1 (“Spanish Fleetco” and
“Spanish Lessor”)

 

(5)Hertz France S.A.S. a company incorporated as a société par actions
simplifiée incorporated and existing under the laws of France, registered with
the Commercial and Company Registry of Versailles under number 377839667, whose
registered office is at 1/3 avenue Westphalie, Immeuble Futura 3, 78180 Montigny
Le Bretonneux, France (“French OpCo”, “French Lessee”, “French Administrator”
and “French Servicer”);

 

(6)RAC Finance S.A.S. a company incorporated and existing under the laws of
France, with registered number 487581498, whose registered address is at 172
avenue Marcel Dassault, 60000 Beauvais, France (“French Fleetco” and “French
Lessor”);

 

(7)Hertz de Espana S.L.U. a limited liability company incorporated and existing
under the laws of Spain, with registered office at calle Jacinto Benavente 2,
Edificio B, 3ª planta, Las Rozas, Madrid, Spain and Spanish Tax Id number
B-28121549 (“Spanish OpCo”, “Spanish Lessee”, “Spanish Administrator” and
“Spanish Servicer”);

 

(8)Hertz Autovermietung GmbH incorporated and existing under the laws of Germany
with registered number HRB 52255 in the Commercial Register (Handelsregister) of
the Local Court (Amtsgericht) of Frankfurt am Main, a company with limited
liability incorporated in Germany with its principal place of business in
Germany, whose registered office is at Ginnheimer Straße 4, 65670 Eschborn,
Germany (“German OpCo”, “German Lessee”, “German Administrator” and “German
Servicer”);

 

(9)Hertz Fleet Limited a company with limited liability incorporated and
existing under the laws of Ireland, with registered number 412465, whose
registered office is at Hertz Europe Service Centre, Swords Business Park,
Swords, Co. Dublin, Ireland (“German Fleetco” and “German Lessor”)

 





 

 

(10)Eurotitrisation S.A. a société anonyme incorporated and existing under the
laws of France, duly licensed as a portfolio management company (société de
gestion de portefeuille) under number GP 14000029 authorized to manage
alternative investment funds, having its registered office at 12, rue James Watt
93200, Saint-Denis, France, registered with the Trade and Companies Registry of
Bobigny (Registre du Commerce et des Societes de Bobigny) under number B 352 458
368 or, as the case may be, any other institution which would be subsequently
appointed as management company in accordance with the terms of the FCT
Regulations (“FCT Management Company on behalf of FCT Yellow Car”);

 

(11)BNP Paribas S.A. a company incorporated and existing under the laws of
France, with registered number 662 042 449, whose registered address is at 16
boulevard des Italiens 75009 Paris, France (“French Lender” and “FCT Servicer”);

 

(12)BNP Paribas Trust Corporation UK Limited a company incorporated and existing
under the laws of England and Wales, with registered number 04042668, whose
registered address is at 10 Harewood Avenue, London NW1 6AA, United Kingdom
(“Issuer Security Trustee”, “Dutch Security Trustee”, “French Security Trustee”,
“German Security Trustee” and “Spanish Security Trustee”);

 

(13)Hertz Europe Limited a company incorporated and existing under the laws of
England and Wales, with registered number 01008739, whose registered address is
at Hertz House, 11 Vine Street, Uxbridge UB8 1QE, United Kingdom (“Issuer
Administrator”);

 

(14)Hertz Holdings Netherlands B.V. incorporated and existing under the laws of
the Netherlands, with registered number 24134976, whose registered address is at
Siriusdreef 62, 2132, WT Hoofddorp, The Netherlands (“Subordinated Noteholder”
and “Subordinated Note Registrar”)

 

(15)The Hertz Corporation a company incorporated and existing under the laws of
Delaware acting through its offices at 225 Brae Boulevard, Park Ridge, New
Jersey 07656, U.S.A. (the “Guarantor”);

 

(16)Credit Agricole Corporate and Investment Bank a company incorporated and
existing under the laws of France, with registered number 204187701
(“Administrative Agent”, “Class A Committed Note Purchaser” and “Class A Funding
Agent”);

 

(17)Matchpoint Finance Public Limited Company a company incorporated and
existing under the laws of Ireland, with registered number 386704 (“Class A
Conduit Investor” and “Class A Committed Note Purchaser”);

 

(18)BNP Paribas S.A. a company incorporated and existing under the laws of
France, acting through its London Branch, with registered number BR000170, at 10
Harewood Avenue, London NW1 6AA, United Kingdom (“Class A Funding Agent”);

 

(19)Deutsche Bank AG, London Branch a company incorporated and existing under
the laws of England and Wales with registered number BR000005, whose registered
address is at Winchester House, 1 Great Winchester Street, London, EC2N 2DB
United Kingdom (“Class A Committed Note Purchaser” and “Class A Funding Agent”);

 

(20)Barclays Bank PLC a company incorporated and existing under the laws of
England and Wales, with registered number 01026167, whose registered address is
at 1 Churchill Place London E14 5HP, United Kingdom (acting through its
investment bank) (“Class A Committed Note Purchaser” and “Class A Funding
Agent”);

 

(21)HSBC France a company incorporated and existing under the laws of France,
with registered number 775670284 (“Class A Committed Note Purchaser” and “Class
A Funding Agent”);

 



5

 

 

(22)Managed and Enhanced Tap (Magenta) Funding S.T. a company incorporated and
existing under the laws of France, with registered number 520563479, whose
registered address is at 127 rue Amelot, 75011 Paris, France (“Class A Conduit
Investor” and “Class A Committed Note Purchaser”);

 

(23)NATIXIS S.A. a company incorporated and existing under the laws of France,
with registered number 542044524, whose registered address is at 30, avenue
Pierre Mendès-France, 75013 Paris, France (“Class A Funding Agent”);

 

(24)Irish Ring Receivables Purchaser Designated Activity Company a company
incorporated and existing under the laws of Ireland, with registered number
408606, whose registered address is at 1st floor, 1-2 Victoria Buildings,
Haddington Road, Dublin 4, Ireland (“Class A Conduit Investor”);

 

(25)Royal Bank of Canada, London Branch a Canadian chartered bank duly organised
and validly existing under the laws of Canada acting through its London branch
at Riverbank House, 2 Swan Lane, London EC4R 3BF, United Kingdom (“Class A
Committed Note Purchaser” and “Class A Funding Agent”)

 

(26)Gresham Receivables (No. 32) UK Limited a company incorporated and existing
under the laws of England and Wales, with registered number 07805880, whose
registered address is at C/O Wilmington Trust Sp Services (London) Limited Third
Floor, 1 King's Arms Yard, London, EC2R 7AF, United Kingdom (“Class A Conduit
Investor” and “Class A Committed Note Purchaser”); and

 

(27)Lloyds Bank PLC a company incorporated and existing under the laws of
England and Wales, with registered number 00002065, whose registered address is
at 25 Gresham Street, London, EC2V 7HN, United Kingdom (“Class A Funding
Agent”),

 

each, a “Party” and together, the “Parties”.

 

WHEREAS

 

(A)Hertz and/ or its affiliates and the Issuer (the “Hertz Parties”) have
informed the Waiving Parties of the recent, sudden and dramatic impacts of the
COVID-19 pandemic on its business particularly and its industry generally;

 

(B)The Hertz Parties desire certain relief with respect to a potential Hertz
Bankruptcy;

 

(C)The Hertz Parties desire certain relief with respect to a potential Senior
Credit Facilities Default; and

 

(D)The Parties hereto have agreed to enter into this Waiver Agreement.

 

IT IS AGREED as follows:

 

1Definitions and Interpretation

 

1.1In this Agreement:

 

Unless otherwise defined in this Agreement or the context requires otherwise,
capitalised words and expressions used in this Agreement have the meanings
ascribed to them in the Master Definitions and Constructions Agreement dated 25
September 2018 (as amended and restated from time to time) and signed for
identification by, amongst others, the Issuer and the Issuer Security Trustee
(the “MDCA”).

 



6

 

 

1.2In addition:

 

“Australian ABS Financing” means the Australian ABS financing, by and among HA
Fleet Pty Limited, as issuer, Hertz Australia Pty Limited, as administrator,
Citibank N.A., as administrative agent, certain committed note purchasers,
certain conduit investors, certain funding agents for the investor groups and
P.T. Limited, as security trustee;

 

“Bankruptcy Filing” means any voluntary petition made by Hertz for relief under
chapter 11 of title 11 (“Chapter 11”) of the United States Code (the “Bankruptcy
Code”);

 

“Cashflow Forecast” means the cashflow forecast delivered by the Issuer
Administrator and FTI to the Administrative Agent and each Class A Funding Agent
on 19 May 2020.

 

“Default” means:

 

(a)any Potential Amortization Event, Amortization Event or Liquidation Event
pursuant to paragraph (o) of Clause 7.1 (Amortization Events) of the Issuer
Facility Agreement arising directly as a result of a Senior Credit Facilities
Default;

 

(b)any Potential Lease Event of Default or Lease Event of Default solely with
respect to a Hertz Bankruptcy under each of Clause 9.1.5 of the French Master
Lease and Servicing Agreement; Clause 9.1.5 of the Dutch Master Lease and
Servicing Agreement; Clause 9.1.5 of the German Master Lease and Servicing
Agreement; and Clause 9.1.5 of the Spanish Master Lease and Servicing Agreement;

 

(c)any Potential Leasing Company Amortization Event or Leasing Company
Amortization Event each of paragraph (j) of Clause 11.1 (Amortization Events) of
the French Facility Agreement; paragraph (j) of Clause 10.1 (Amortization
Events) of the Dutch Facility Agreement; paragraph (j) of Clause 10.1
(Amortization Events) of the German Facility Agreement; and paragraph (j) of
Clause 10.1 (Amortization Events) of the Spanish Facility Agreement, in each
case insofar as such Potential Leasing Company Amortization Event or Leasing
Company Amortization Event relates solely to and arises directly as a result of
the occurrence of a Potential Lease Event of Default or Lease Event of Default
described in paragraph (b) above;

 

(d)any Potential Amortization Event, Amortization Event or Liquidation Event
pursuant to paragraph (e) of Clause 7.1 (Amortization Events) of the Issuer
Facility Agreement insofar as such Potential Amortization Event, Amortization
Event or Liquidation Event relates solely to and arises directly as a result of
the occurrence of a Potential Leasing Company Amortization Event or Leasing
Company Amortization Event described in paragraph (c) above.

 

“Effective Date” means the later of (a) the date of any Hertz Bankruptcy and (b)
the date on which the Waiver Effective Conditions have been satisfied;

 

“European Borrowing Base Group” has the meaning given to such term in the
offering memorandum in respect of the High Yield Bonds due 2023 dated 9 March
2018, in each case in the form as at the date of this Agreement;

 

“Financial Advisor” means Alvarez and Marsal Europe LLP or such other single
financial advisor as may be appointed by the Administrative Agent, the Conduit
Investors and/or Committed Note Purchasers from time to time;

 

“Foreign Restricted Group” means the European Borrowing Base Group and any
Restricted Subsidiary of the Parent Guarantor that is not located in the United
States of America or Canada;

 

“Hertz Australian Entity” means any Hertz Party incorporated in Australia.

 



7

 

 

“Hertz Bankruptcy” means the occurrence of the Bankruptcy Filing;

 

“HHN” means Hertz Holdings Netherlands B.V.;

 

“High Yield Bonds” means the €225,000,000 aggregate principal amount outstanding
of 4.125% Senior Notes due 2021 (ISIN: XS1492665770/XS1492665267; Common Code:
149266577/149266526) and the €500,000,000 aggregate principal amount outstanding
of 5.500% Senior Notes due 2023 (ISIN: XS1790929217/XS1790940883; Common Code:
179092921/179094088) issued by HHN;

 

“Indebtedness” has the meaning given to such term in each of the offering
memoranda in respect of the High Yield Bonds dated 13 September 2016 and 9 March
2018, in each case in the form as at the date of this Agreement;

 

“Parent Guarantor” means Hertz.

 

“Restricted Subsidiary” has the meaning given to such term in each of the
offering memoranda in respect of the High Yield Bonds dated 13 September 2016
and 9 March 2018, in each case in the form as at the date of this Agreement;

 

“Senior Credit Facilities Default” means the occurrence or continuance of any
event of default or other default (howsoever described) under the Senior Credit
Facilities arising directly out of the fact of the Bankruptcy Filing;

 

“Significant Subsidiaries” has the meaning given to such term in each of the
offering memoranda in respect of the High Yield Bonds dated 13 September 2016
and 9 March 2018, in each case in the form as at the date of this Agreement;

 

“Subordinated Obligations” has the meaning given to such term in each of the
offering memoranda in respect of the High Yield Bonds dated 13 September 2016
and 9 March 2018, in each case in the form as at the date of this Agreement;

 

“UK Fleet Financing” means the UK vehicle financing, between Hertz (U.K.)
Limited, as hirer, Hertz Vehicle Financing U.K. Limited as fleetco and Lombard
North Central PLC.

 

“Waiver Effective Conditions” means each of the conditions specified in
paragraph 3 of this Agreement.

 

“Waiver Expiry Date” means 11.59 p.m. on 30 September 2020.

 

“Waiver Period” means the period from and including the Effective Date to and
including the Waiver Expiry Date.

 

“Waiving Parties” means each of the Administrative Agent, the Issuer Security
Trustee, each FleetCo Security Trustee, each Noteholder, each Class A Committed
Note Purchaser, each Class A Conduit Investor, each Class A Funding Agent and
the French Lender.

 

1.3The provisions of clause 2 (Principles of Interpretation and Construction) of
the MDCA shall apply herein as if set out in full herein and as if references
therein to the “Master Definitions and Constructions Agreement” were to this
Agreement.

 

1.4The parties agree that this Agreement is a “Related Document” for the
purposes of the MDCA. The provisions of the Related Documents shall, save as
expressly waived or amended pursuant to this Agreement, remain in full force and
effect.

 



8

 

 

2Waiver

 

Subject to the terms and conditions set out in this Agreement and in
consideration for the matters specified in paragraph 5 (Waiver Terms), the
Waiving Parties hereby waive, with effect from the Effective Date until the
Waiver Expiry Date any Default that relates solely to and arises directly as a
result of the Hertz Bankruptcy or the Senior Credit Facilities Default (the
"Waiver").

 

3Waiver Effective Conditions

 

The parties agree that the effectiveness of the Waiver shall be conditional upon
the Issuer Administrator confirming in writing by delivery of an Officer's
Certificate to the Administrative Agent and the Noteholders that the requisite
majority of creditors under each of the High Yield Bonds, the UK Fleet Financing
and the Australian ABS Financing have provided a waiver or amendment in respect
of (such waiver or amendment expiring no earlier than the Waiver Expiry Date) of
any defaults, amortisation events, acceleration events or similar or analogous
events under such financings that would otherwise arise as a result of a Hertz
Bankruptcy and that such waivers are either already effective or will be
automatically effective upon the occurrence of a Hertz Bankruptcy (such waivers
being the "Other Financing Waivers").

 

4Cancellation of Class A Maximum Principal Amount

 

4.1On the date of this Agreement the Class A Maximum Principal Amount shall be
permanently reduced and cancelled in the amount required such that immediately
following such reduction and cancellation, the Class A Maximum Principal Amount
is EUR 600,000,000 and each Class A Investor Group Principal Amount shall be
reduced and cancelled accordingly.

 

4.2From and including the date of this Agreement and subject to the provisions
of the Related Documents, the Issuer agrees that prior to implementing any
addition of any Class A Additional Investor Group, the Class A Investor Group
Maximum Principal Amount to be offered to such Class A Additional Investor Group
shall first be offered to each existing Class A Investor Group by way of
requesting a Class A Investor Group Maximum Principal Increase and each such
existing Class A Investor Group may in their absolute discretion agree to such
increase of their Class A Investor Group Maximum Principal Amount. For the
avoidance of doubt, the Issuer may not request or effect any addition of a Class
A Additional Investor Group where any member of that Class A Additional Investor
Group is an Affiliate of Hertz.

 

5Waiver Terms

 

5.1Each of the Issuer, the Issuer Administrator, each OpCo (in all of its
capacities) and each FleetCo represents to the Waiving Parties that on the date
of this Agreement and on the Effective Date other than any Default that may have
occurred and be continuing, no Amortization Event, Potential Amortization Event,
Liquidation Event, Leasing Company Amortization Event, Potential Leasing Company
Amortization Event, Lease Event of Default, Potential Lease Event of Default,
Servicer Default, Potential Servicer Default, Issuer Administrator Default,
Potential Issuer Administrator Default, FleetCo Administrator Default or
Potential FleetCo Administrator Default has occurred or is continuing.

 

5.2Each Hertz Party represents to the Waiving Parties that as of the date of
this Agreement, no member of the Foreign Restricted Group has sought any waiver
or amendment from any of its creditors in respect of any defaults, amortisation
events, acceleration events or other similar or analogous events arising
directly as a result of the Hertz Bankruptcy or the Senior Credit Facilities
Default save for the Waiver and the Other Financing Waivers.

 



9

 

 

5.3On the date of this Agreement, the Issuer Administrator shall pay to Clifford
Chance LLP ("Clifford Chance") GBP 350,000 on account with respect to their
future time costs and out-of-pocket expenses (including disbursements) (the "Fee
Reserve") and each Hertz Party agrees that:

 

(a)Clifford Chance will hold this amount on the basis that it may be applied at
the discretion of Clifford Chance against their unpaid fees, costs and
out-of-pocket expenses (including applicable VAT);

 

(b)the Fee Reserve shall be held in Clifford Chance's client account with HSBC
Bank plc;

 

(c)Clifford Chance has no responsibility to any Hertz Party or anyone claiming
through any Hertz Party for any loss arising out of the failure of HSBC Bank plc
or any ability on its party to repay the funds representing the Fee Reserve at
any time. For the avoidance of doubt there shall be no obligation to repay any
part of the Fee Reserve not applied by Clifford Chance pursuant to paragraph
5.3(a) at any point before Clifford Chance's engagement has ended; and

 

(d)except where caused by the deliberate act or fraud by a member of Clifford
Chance, Clifford Chance shall have no liability to any Hertz Party or any other
person claiming through them for loss of funds caused in whole or in part by the
unlawful act of any third party.

 

5.4With respect to the Lease Vehicles leased by French FleetCo to French OpCo
under the French Master Lease, the French Servicer undertakes that the
publication set out under clause 6.11(a) of the French Master Lease will be made
as soon as reasonably practicable with the competent French commercial register
(greffe du tribunal de commerce) in respect of any and all leases of Lease
Vehicles in force as at the Payment Date falling on 26 May 2020, and thereafter
as soon as reasonably practicable following each Payment Date.

 

5.5Within 30 days of the date of this Agreement, the Issuer Administrator shall
deliver to the Administrative Agent a de-fleeting plan which shall include
projected timing for disposals and disposition proceeds and will include where
possible information on buy-back and risk vehicle split, manufacturer and
jurisdiction breakdown and unit breakdown and the estimated reduction in Class A
Principal Amount.

 

5.6The Issuer Administrator and each OpCo shall provide the following
information to each of the Administrative Agent, each Class A Funding Agent and
the Financial Advisor:

 

(a)from and including 2 June 2020, on the Tuesday of each second calendar week
(or if such day is not a Business Day, on the immediately following Business
Day), a 13-week cashflow forecast in substantially the same form as the Cashflow
Forecast; and

 

(b)as soon as reasonably practicable, a copy of any information delivered or
published by any Hertz Party to any creditor in respect of the High Yield Bonds.

 

5.7The Issuer Administrator and each OpCo shall use reasonable efforts to
facilitate access by the Administrative Agent, each Noteholder, each Class A
Committed Note Purchaser, each Class A Conduit Investor, each Class A Funding
Agent and the Financial Advisor and their legal and other advisors to all
documents and other information reasonably requested by them, including, but not
limited to, information as to cash flows and liquidity, information relating to
any financings of the Foreign Restricted Group including the financing provided
pursuant to the Related Documents, the High Yield Bonds and the UK Fleet
Financing (together, the “Foreign Restricted Group Financings”), any other
material information provided to other creditors of Foreign Restricted Group
Financings and the intercompany loan (credit and balance) position of the
Foreign Restricted Group.

 



10

 

 

 

5.8The Issuer Administrator shall notify the Waiving Parties in writing as soon
as reasonably practicable if any of the Other Financing Waivers terminates or
expires.

 

5.9The Issuer and the Issuer Administrator undertakes to each Waiving Party from
the date of this Agreement that the terms of any waiver granted by any person
with respect to the High Yield Bonds or the UK Fleet Financing shall, if in the
reasonable determination of the Issuer Administrator such terms would be
relevant to the interest of the Class A Noteholders, be offered to the Waiving
Parties.

 

5.10Save in respect of German OpCo selling Vehicles to German FleetCo pursuant
to and in accordance with the terms of the Master Fleet Purchase Agreement
immediately following its purchase of such Vehicles from the relevant
Manufacturer or Dealer pursuant to the applicable Vehicle Purchasing Agreement,
each Hertz Party agrees that (and HHN agrees to procure that) from and including
the date of this Agreement, no member of the Foreign Restricted group may sell
any vehicle to any FleetCo.

 

5.11HHN undertakes to each Waiving Party that it shall ensure and procure that
during the Waiver Period:

 

(a)no dividends or distributions shall be paid or declared by any member of the
Foreign Restricted Group to Hertz or any Restricted Subsidiary outside Europe;

 

(b)no member of the Foreign Restricted Group shall purchase, redeem, retire or
otherwise acquire for value any shares or capital stock of Hertz;

 

(c)no member of the Foreign Restricted Group shall purchase, repurchase, redeem,
defease or otherwise voluntarily acquire or retire for value, prior to scheduled
maturity, scheduled repayment or scheduled sinking fund payment, any
Subordinated Obligations or Indebtedness owed to (i) Hertz or any Restricted
Subsidiary that is not a member of the Foreign Restricted Group other than any
such Indebtedness incurred following the commencement of the Waiver Period and
in an amount not to exceed $50,000,000 or (ii) to any Hertz Australian Entity;
and

 

(d)no member of the Foreign Restricted Group shall either through a single
transaction or a series of related transactions, sell, lease, transfer or
dispose of any property or assets of a member of the Foreign Restricted Group
(including any shares in a member of the Foreign Restricted Group other than
additional shares of HHN which may be issued to its existing parent) or make any
loan to (i) any other person that is either Hertz or any of its Subsidiaries
that is not a member of the Foreign Restricted Group (ii) or any Hertz
Australian Entity, unless such sale, lease, transfer, disposition or loan is in
the ordinary course of trading and consistent with past practice and where the
aggregate fair market value of assets and loans in respect of all such
transactions is less than $25,000,000.

 

5.12Upon any Hertz Party becoming aware of any breach of the terms of this
Agreement, such Hertz Party shall immediately notify the Administrative Agent of
such breach.

 

6Remedies

 

6.1If there is any material breach of or material failure to satisfy any of the
representations, undertakings or conditions specified in paragraph 5 (Waiver
Terms) or any failure to comply with paragraph 8 (Costs and Expenses), such
breach shall constitute an Amortization Event and for so long as such event is
continuing, either the Issuer Security Trustee may, by written notice to the
Issuer, or the Required Noteholders may, by written notice to the Issuer and the
Issuer Security Trustee, declare that an Amortization Event with respect to the
Issuer Notes has occurred as of the date of the notice.

 



11

 

 

6.2If during the Waiver Period there (i) is any breach of any of the Other
Financing Waiver in respect of the High Yield Bonds only and following such
breach, the applicable group of creditors exercises any acceleration or
enforcement right with respect to the High Yield Bonds as a result of such
breach or (ii) such waiver terminates, then the occurrence of any of such events
shall constitute an Amortization Event and for so long as such event is
continuing, either the Issuer Security Trustee may, by written notice to the
Issuer, or the Required Noteholders may, by written notice to the Issuer and the
Issuer Security Trustee, declare that an Amortization Event with respect to the
Issuer Notes has occurred as of the date of the notice. If such event continues
for 30 consecutive days, a Liquidation Event will occur.

 

6.3Upon the expiry of the Waiver Period, if there is any event or circumstance
that is continuing, that would have, but for the operation of the Waiver,
constituted a Default, such event or circumstance shall immediately constitute a
Default and either the Issuer Security Trustee may, by written notice to the
Issuer, or the Required Noteholders may, by written notice to the Issuer and the
Issuer Security Trustee, declare that such Default has occurred as of the date
of the notice.

 

7No other waiver

 

The Waiver shall only apply to the matters specifically referred to in this
Agreement. It shall be without prejudice to any rights which any of the Waiving
Parties may have at any time in relation to any other circumstance or matter
other than as specifically referred to in this Agreement (and whether or not
subsisting at the date of this Agreement), which rights shall remain in full
force and effect.

 

8Costs and Expenses

 

8.1Whether or not the Effective Date occurs and without prejudice to any cost
coverage, indemnity or equivalent provision in the Related Documents, upon
written demand from any Waiving Party, each Hertz Party (on a joint and several
basis) agrees to promptly and in any event within 3 Business Days of such demand
pay all properly incurred and reasonable expenses of the Waiving Parties
(including the properly incurred and reasonable fees and out-of-pocket expenses
of counsel to each Waiving Party) in connection with the negotiation,
preparation, execution, delivery and administration of this Agreement and any
amendments, waivers, consents, supplements or other modifications to this
Agreement as may be proposed from time to time.

 

8.2Each Hertz Party shall, jointly and severally, covenant, acknowledge and
agree to fully cover, and pay on demand, the reasonable costs, charges and
expenses of the Financial Advisor in such amount as expressly agreed in writing
by the Issuer Administrator, provided that the Issuer Administrator (or another
Hertz Party) has signed fee letters with the Financial Advisor (which the Issuer
Administrator (and each other Hertz Party, as applicable) will act in good faith
to agree and execute as soon as practicable following the date of this
Agreement.

 

8.3Each Hertz Party agrees that it shall use reasonable endeavours to procure
the co-operation of the Liquidation Co-ordinator in assisting with any
reasonable request from any of the Administrative Agent, each Class A Funding
Agent and the Financial Advisor and upon written demand of the Liquidation
Co-ordinator, each Hertz Party (on a joint and several basis) agrees to promptly
pay all properly incurred and reasonable fees and out-of-pocket expenses
incurred by such Liquidation Co-ordinator in complying with such request for
co-operation.

 

9Notices

 

Save as expressly provided in this Agreement, the Parties agree that none of the
parties to the Related Documents shall be required to deliver any notice in
connection with the occurrence of continuation of the Hertz Bankruptcy or Senior
Credit Facilities Default.

 



12

 

 

10Partial invalidity

 

If, at any time, any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

11Remedies and Waivers

 

No failure to exercise, nor any delay in exercising, on the part of any party to
this Agreement, any right or remedy under this Agreement shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.

 

12Modifications

 

No amendment of any provision of this Agreement shall be effective unless such
amendment is in writing and signed by each of the parties hereto.

 

13Assignment

 

Save in respect of any Class A Committed Note Purchaser or Class A Conduit
Investor transferring or assigning any of its Class A Investor Group Principal
Amount, Class A Notes and related rights and obligations pursuant to and in
accordance with the terms of the Issuer Facility Agreement and provided that no
such transfer or assignment shall be effective unless and until the applicable
transferee or assignee Class A Committed Note Purchase or Class A Conduit
Investor has executed a deed poll in favour of the Hertz Parties agreeing to be
bound by the terms of this Agreement as if it was an original party hereto, none
of the parties may assign, hold on trust, transfer or otherwise dispose of all
or any part of its rights or obligations under this Agreement without the prior
written consent of the other party.

 

14Third Party Rights

 

Save in respect of Clifford Chance in relation to paragraph 5.3 of this
Agreement, the Financial Advisor in respect of paragraph 8.2 of this Agreement
and each Liquidation Co-ordinator in respect of paragraph 8.3 of this Agreement,
a person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 (the "Third Parties Act") to enforce or to
enjoy the benefit of any term or provision of this Agreement.

 

15Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signature on the counterparts were on a single copy of
this Agreement.

 

16Security Trustee Provisions

 

16.1Each person that is party to this Agreement and is a Required Noteholder by
its signing of Agreement hereby authorises, requests, directs and empowers the
Issuer Security Trustee to enter into this Agreement, and to perform the
transactions that this Agreement contemplates, pursuant to clause 7 of the
Issuer Security Trust Deed.

 

16.2The Issuer Security Trustee by its signing of this Agreement hereby
authorises, requests, directs and empowers the Dutch Security Trustee, the
French Security Trustee, the German Security Trustee and the Spanish Security
Trustee to enter into this Agreement pursuant to clause 7 of the Dutch Security
Trust Deed, the French Security Trust Deed, the German Security Trust Deed and
the Spanish Security Trust Deed respectively.

 



13

 

 

16.3Each of the Dutch Security Trustee in respect of the Dutch FleetCo, the
French Security Trustee in respect of the French FleetCo, the German Security
Trustee in respect of the German FleetCo and the Spanish Security Trustee in
respect of the Spanish FleetCo (in each acting on the instructions of the Issuer
Security Trustee pursuant to paragraph 16.2 above) authorises, requests, directs
and empowers the applicable FleetCo to enter into this Agreement insofar as and
to the extent that the Related Documents provide that the FleetCos require the
consent of the applicable FleetCo Security Trustee.

 

16.4Each party to this Agreement waives any and all formalities described in and
required by the Security Trustees in the Related Documents in connection with
the execution of this Agreement (provided that, in the case of the Issuer
Security Trustee, it is acknowledged by the parties hereto that such waiver is
made at the direction of the Required Noteholders, and in the case of the Dutch
Security Trustee, the French Security Trustee, the German Security Trustee and
the Spanish Security Trustee at the direction of the Issuer Security Trustee,
each of whom by signing this Agreement makes and acknowledges such directions).

 

16.5Each party to this Agreement discharges and exonerates each Security Trustee
from any and all liability for which it may have become or may become
responsible under the Related Documents in respect of the execution of this
Agreement or the implementation thereof.

 

17Non-Petition and Limited Recourse

 

17.1Non-Petition against the Issuer

 

Notwithstanding anything to the contrary herein or any Issuer Related Document,
only the Issuer Security Trustee may pursue the remedies available under the
general law or under the Issuer Security Trust Deed to enforce this Agreement,
the Issuer Security or any Issuer Note and no other Person shall be entitled to
proceed directly against the Issuer in respect hereof (unless the Issuer
Security Trustee, having become bound to proceed in accordance with the terms of
the Related Documents, fails or neglects to do so). Each party hereto hereby
agrees with and acknowledges to each of the Issuer and the Issuer Security
Trustee until the date falling one year and one day after the Legal Final
Payment Date, that:

 

(a)it shall not have the right to take or join any Person in taking any steps
against the Issuer for the purpose of obtaining payment of any amount due from
the Issuer (other than serving a written demand subject to the terms of the
Issuer Security Trust Deed); and

 

(b)neither it nor any Person on its behalf shall initiate or join any Person in
initiating an Event of Bankruptcy or the appointment of any Insolvency Official
in relation to the Issuer, provided that, the Issuer Security Trustee shall have
the right to take any action pursuant to and in accordance with the relevant
Issuer Related Documents and Issuer Security Documents.

 

17.2No Recourse Against the Issuer

 

Each party hereto agrees with and acknowledges to each of the Issuer and the
Issuer Security Trustee that, notwithstanding any other provision of any Issuer
Related Document, all obligations of the Issuer to such entity are limited in
recourse as set out below:

 

(a)it will have a claim only in respect of the Issuer Collateral and will not
have any claim, by operation of law or otherwise, against, or recourse to any of
the other assets of the Issuer or its contributed capital;

 

(b)sums payable to it in respect of any of the Issuer’s obligations to it shall
be limited to the lesser of (i) the aggregate amount of all sums due and payable
to it and (ii) the aggregate amounts received, realised or otherwise recovered
by or for the account of the Issuer Security Trustee in respect of the Issuer
Security whether pursuant to enforcement of the Issuer Security or otherwise;
and

 



14

 

 

(c)upon the Issuer Security Trustee giving written notice that it has determined
in its sole opinion that there is no reasonable likelihood of there being any
further realisations in respect of the Issuer Security (whether arising from an
enforcement of the Issuer Security or otherwise) which would be available to pay
unpaid amounts outstanding under the relevant Issuer Related Documents, it shall
have no further claim against the Issuer in respect of any such unpaid amounts
and such unpaid amounts shall be discharged in full.

 

17.3Non-Petition and No Recourse Against Conduit Investors

 

The provisions of Clause 11.23 (No proceedings against Conduit Investors) and
Clauses 17.25 (Limited Recourse against Conduit Investors) to Clause 11.38
(Non-Petition and Limited Recourse in respect of Managed and Enhanced Tap
(Magenta) Funding S.T.) (inclusive) shall apply to this Agreement as if set out
in full herein.

 

18Governing Law and Jurisdiction

 

18.1This Agreement (including the agreement constituted by your acknowledgement
of its terms) and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of the transaction contemplated by this Agreement) are governed by
English law.

 

18.2The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to any non-contractual obligation arising out of or in connection with
either this Agreement or the negotiation of the transaction contemplated by this
Agreement).

 



15

 

 

Execution Page

 

INTERNATIONAL FLEET FINANCING NO. 2 B.V.   as Issuer, Dutch Noteholder, FCT
Noteholder, German Noteholder and Spanish Noteholder       Signed for and on
behalf of   INTERNATIONAL FLEET   FINANCING NO. 2 B.V.       [image_012.jpg]  
Name:  

  

 

 

 

HERTZ AUTOMOBIELEN NEDERLAND B.V.   as Dutch OpCo, Dutch Lessee, Dutch
Administrator, and Dutch Servicer       EXECUTED by HERTZ   AUTOMOBIELEN
NEDERLAND B.V.   acting by its duly authorised attorney:       [image_013.jpg]  
Name:  

 

 

 

 

 

STUURGROEP FLEET (NETHERLANDS) B.V.     as Dutch FleetCo, Dutch Lessor and,
acting through its Spanish branch, Spanish FleetCo and Spanish Lessor          
EXECUTED by STUURGROEP FLEET     (NETHERLANDS) B.V. acting by its duly    
authorised attorney:           Intertrust Management B.V.     Managing director
          /s/ H.R.T. Kroner   /s/ E. M. van Ankeren   Name:   H.R.T.
Kroner          Name:  E. M. van Ankeren     proxy holder  
             Managing Director

 

 

 

 

 

HERTZ FRANCE S.A.S   as French OpCo, French Lessee, French Administrator and
French Servicer       EXECUTED by HERTZ FRANCE S.A.S   acting by its duly
authorised attorney:       /s/ Alexander De Navailles   Name:   Alexander De
Navailles  

  

 

 

 

RAC FINANCE S.A.S   As French FleetCo and French Lessor       EXECUTED by RAC
FINANCE S.A.S   acting by its duly authorised legal representative:      
[image_014.jpg]   Name:     Title:    TMF France Management Sarl, President,
represented by Yvette van Loon   Represented by:   

 

 

 

 

 



 

 

HERTZ DE ESPANA S.L.U   as Spanish OpCo, Spanish Lessee, Spanish Administrator
and Spanish Servicer       EXECUTED by HERTZ DE ESPANA   S.L.U acting by its
duly authorised   attorneys:           /s/ JAVIeR DIAZ – LAVIADA MARTURET  
Name: JAVIeR DIAZ – LAVIADA MARTURET           /s/ MARIA JOsE PORRERO VALOR  
Name: MARIA JOsE PORRERO VALOR      

 

 

 

 

HERTZ AUTOVERMIETUNG GMBH   as German OpCo, German Lessee, German Administrator
and German Servicer       EXECUTED by HERTZ   AUTOVERMIETUNG GMBH acting by  
its duly authorised attorney:       /s/ Rafael Girona   Name:    Rafael
Girona                    

 

 

 

 

HERTZ FLEET LIMITED   as German FleetCo and German Lessor       Signed for and
on behalf of HERTZ
FLEET LIMITED           /s/ Sandra Hannigan   Name: Sandra Hannigan      

 

 

 

 

    EUROTITRISATION S.A.       FCT Management Company on behalf of FCT YELLOW
CAR       EXECUTED by EUROTITRISATION
S.A. acting by its duly authorised   attorney:       /s/ Cécile Fossati   Name:
Cécile Fossati  

 

 

 

 

    BNP PARIBAS TRUST CORPORATION UK LIMITED   as Issuer Security Trustee, Dutch
Security Trustee, French Security Trustee, German Security   Trustee and Spanish
Security Trustee       EXECUTED by:         /s/ Helen Tricard   Signature  
Print name: Helen Tricard   Authorised Signatory           /s/ Soraya Mostefai  
Signature   Print name: Soraya Mostefai   Authorised Signatory

 

 

 

 

  

HERTZ EUROPE LIMITED   as Issuer Administrator       Executed by HERTZ EUROPE
LIMITED   acting by its duly authorised attorney:       [image_015.jpg]      
Name:  

  

 

 

 

 

BNP PARIBAS S.A.     as French Lender and FCT Servicer           SIGNED for and
on behalf of BNP PARIBAS S.A.     by its lawfully appointed attorneys:   /s/
Renaud Chalmet     Signature           Renaud Chalmet     Print Name of Attorney
                    /s/ Eric Lefol     Signature           Eric Lefol     Print
Name of Attorney

  

 

 

  

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK     as Administrative Agent, Class
A Committed Note Purchaser and Class A Funding Agent           EXECUTED by
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK     acting by its duly authorised
attorneys:           /s/ Alexandre VIGIER     Name: Alexandre VIGIER    
            Managing Director           [image_016.jpg]        

  

 

 

 

THE HERTZ CORPORATION   as Guarantor       EXECUTED by THE HERTZ CORPORATION    
  /s/ M. David Galainena   By:  M. David Galainena  

  

 

 

 

 

MATCHPOINT FINANCE PLC     as Class A Conduit Investor, Class A Committed Note
Purchaser           SIGNED for and on behalf of MATCHPOINT FINANCE PLC     by
its lawfully appointed attorney in the presence of:   /s/ Lenka Lyons    
Signature                 LENKA LYONS     DIRECTOR     Print Name of Attorney  
         [tm2020858d1_ex10-1img01.jpg]

  





 

 

BNP PARIBAS S.A.

as Class A Funding Agent

 

EXECUTED by BNP PARIBAS S.A.
acting by its duly authorised attorneys:   /s/ Renaud Chalmet     Signature    
            Renaud Chalmet     Print Name of Attorney                          
/s/ Eric Lefol     Signature                 Eric Lefol     Print Name of
Attorney

 



 

 

 

DEUTSCHE BANK AG, LONDON BRANCH

as Class A Committed Note Purchaser and Class A Funding Agent

 

EXECUTED by DEUTSCHE BANK AG,
LONDON BRANCH
acting by its duly authorised attorneys:       /s/ Laurence Rickard   Name:
Laurence Rickard           /s/ Harlan Rothman   Name: Harlan Rothman  

 



 

 

 

BARCLAYS BANK PLC

as Class A Committed Note Purchaser and Class A Funding Agent

 

EXECUTED by BARCLAYS BANK PLC
acting by its duly authorised attorney:           /s/ Martin Ely    Name:
 Martin Ely  

 



 

 

 

HSBC FRANCE

as Class A Committed Note Purchaser and Class A Funding Agent

 

EXECUTED by HSBC FRANCE
acting by its duly authorised attorney:     [image_018.jpg]  

 



 

 

 

MANAGED AND ENHANCED TAP (MAGENTA) FUNDING S.T.

as Class A Committed Note Purchaser and Class A Conduit Investor

 

EXECUTED by MANAGED AND ENHANCED TAP (MAGENTA) FUNDING S.T.
acting by its duly authorised attorney:           /s/ Cécile Fossati  
Name:  Cécile Fossati  

 



 

 

 

NATIXIS S.A.

as Class A Funding Agent

 

EXECUTED by NATIXIS S.A.
acting by its duly authorised attorney:       /s/ Jean-Baptiste THIERY  
Name: Jean-Baptiste THIERY  

 



 

 

 

IRISH RING RECEIVABLES PURCHASER DESIGNATED ACTIVITY COMPANY

as Class A Conduit Investor

 

EXECUTED by IRISH RING RECEIVABLES PURCHASER

acting by its lawfully appointed attorney:

        /s/ Charles Daniel Press  

Attorney Signature 

          Charles Daniel Press

 

Print Attorney Name

 



 

 

 

ROYAL BANK OF CANADA, LONDON BRANCH

as Class A Committed Note Purchaser and Class A Funding Agent

 

EXECUTED by ROYAL BANK OF CANADA, LONDON BRANCH
acting by two duly authorised attorneys:        [image_019.jpg]       /s/
Charles Daniel Press   Name: Charles Daniel Press   Authorised Signatory  

 



 

 

 

GRESHAM RECEIVABLES (NO. 32) UK LIMITED

as Class A Committed Note Purchaser and Class A Conduit Investor

 

EXECUTED by GRESHAM RECEIVABLES (NO. 32) UK LIMITED
acting by its duly authorised attorney:       /s/ Ioannis Kyriakopoulos   Name:
Ioannis Kyriakopoulos   Authorised Signatory   For Wilmington Trust SP Services
(London) Limited  

 



 

 

 

LLOYDS BANK PLC

as Class A Funding Agent

 

EXECUTED by LLOYDS BANK PLC
acting by its duly authorised attorney:       /s/ Michael Hodgson   Name: 
Michael Hodgson   Director       /s/ Matt Cooke   Name: Matt Cooke   MD – SPG.  

 



 

 

 

HERTZ HOLDINGS NETHERLANDS B.V.

as Subordinated Noteholder and Subordinated Note Registrar

 

EXECUTED by HERTZ HOLDINGS NETHERLANDS B.V.
acting by its duly authorised attorney:       [image_021.jpg]       Name:  

 



 

 